On Petition to Rehear.
The statement upon which Mr. Freshour justifies his petition to rehear is this:
‘ ‘ * * * even though his office is created by a Private Act (as a Special Court would have to be created), his compensation is fixed by the General Law, and this law is the one that is being suspended for the benefit of Cocke County.”
He refers to Section 8-2403, T.C.A. as the general law which is “being suspended for the benefit of Cocke County”.
The code section just mentioned fixes the salaries of the Clerks of the following courts: — Chancery, Circuit, Criminal, County and Probate. That code section does not fix the salary of, nor mention, a clerk of a General Sessions Court. Mr. Freshour is mistaken, therefore, in his belief that the general law carried in this code *413section is suspended by the Private Act fixing the amount of compensation to be received by the clerk of the General Sessions Court of Cocke County, being a Court created by that Act.
The petition to rehear will be denied.